Case 3:18-cv-17036-AET-DEA Document 26 Filed 02/20/20 Page 1 of 1 PagelD: 86

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

, _ _ | Civil Action No.: 3:18-ov-17036
JOSEPH POLANCO, (AET)(DEA)
Plaintiff,
v.

_ STIPULATION OF DISMISSAL

LUCAS CONSTRUCTION, INC., ET AL.,
WITH PREJODICE

Defendants.

 

 

THIS MATTER having been commenced by Plaintiff Toseph Polanco (“Plaintiff”), and
the matters in difference having been amicably resolved by and between Plaintiff and Defendants
Anthony Lucas, Lionel Lucas and Lucas Construction Group, Inc, (collectively “Defendants”, it
is hereby stipulated and agreed by the patties that the within matter be and is hereby dismissed

with prejudice by Plaintiff as to Defendants and without costs to any party.
JAFFE GLENN LAW GROUP, P.A. NUKK-FREEMAN & CERRA, P.C. .

Attorneys for Plainth Attorneys for Defendants
py Ll) aoa) 5 b ; UF _
By: GE JA ~~

Andrew I. Glenn, Esq.
Brian L, Tremer, Esq.

Date:
Date:
It is so ord Dy
of Felon ved this day

 
